              Case 2:17-cv-00028-JCC Document 119 Filed 07/17/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   VALERIE SAMPSON and DAVID                               CASE NO. C17-0028-JCC
     RAYMOND, on their own behalf and on the
10
     behalf of all others similarly situated,                ORDER
11
                               Plaintiffs,
12          v.

13   KNIGHT TRANSPORTATION, INC., an
     Arizona corporation, KNIGHT
14
     REFRIGERATED, LLC, an Arizona limited
15   liability company, and KNIGHT PORT
     SERVICES, LLC, an Arizona limited liability
16   company,

17                             Defendants.
18

19          This matter comes before the Court on the parties’ joint request to approve the proposed
20   class notice plan (Dkt. No. 118). Having thoroughly considered the parties’ briefing and the
21   relevant record, the Court finds oral argument unnecessary and hereby GRANTS the motion for
22   the reasons explained herein.
23          On June 8, 2020, the Court certified the class. (Dkt. No. 117.) The parties now move for
24   approval of their class notice form and notice plan. (Dkt. No. 118.) The Court must “direct to
25   class members the best notice that is practicable under the circumstances, including individual
26   notice to all members who can be identified through reasonable effort.” See Fed. R. Civ. P.


     ORDER
     C17-0028-JCC
     PAGE - 1
               Case 2:17-cv-00028-JCC Document 119 Filed 07/17/20 Page 2 of 2




 1   23(c)(2)(B). The class notice must be stated in “plain, easily understood language” and contain:

 2   (i) the nature of the action; (ii) the definition of the class certified; (iii) the class claims, issues, or

 3   defenses; (iv) that a class member may enter an appearance through an attorney; (v) that the

 4   court will exclude from the class any member who requests it; (vi) the time and manner for

 5   requesting exclusion; and (vii) the binding effect of a class judgment on members. Id. The Court

 6   FINDS that the parties’ proposed notice form and notice plan, (Dkt. Nos. 118 at 7–16), satisfy

 7   the elements of Rule 23. Accordingly, the parties’ joint request for approval of the proposed

 8   class notice plan (Dkt. No. 118) is GRANTED.
 9           The parties are DIRECTED to meet and confer to develop a proposed case management
10   schedule. If the parties cannot agree on a case management schedule, Plaintiffs shall file a
11   proposed case management schedule, to which Defendants may respond. The proposed case
12   management schedule is due by August 17, 2020. If the parties cannot agree, Defendants’
13   response is due by August 19, 2020.
14           DATED this 17th day of July 2020.




                                                               A
15

16

17
                                                               John C. Coughenour
18                                                             UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     C17-0028-JCC
     PAGE - 2
